Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Arguments	
Applicant’s arguments, see remarks page 3-4, filed 7/25/2022, with respect to the rejection(s) of claims independent claims 16, 25, and 34 under 35 USC § 103 as allegedly being unpatentable over Yeh (US 2010/0320953 A1) in view of Yan (US 2013/0173193 A1) have been fully considered as follows:

Applicant’s Argument:
Applicant argues on page 3, regarding claims 16, 25, and 34 under 35 USC § 103 as allegedly being unpatentable over Yeh (US 2010/0320953 A1) in view of Yan (US 2013/0173193 A1) that “Yeh fails to disclose any other circuit or component, besides the current regulator 118, that receives the q-axis current error command (iq_erre*) and the d-axis current error command (id_erre*). Moreover, Yeh fails to disclose combining together the q-axis current error command (iq_erre*) and the d-axis current error command (id_erre*) to generate a fault detection signal. Determining a fault condition is described by reference to FIG. 2 in Yeh. Namely, method 200 is a stator diagnostic process performed by a stator winding diagnostic block 128 using the synchronous frame voltage commands (vde* and vqe*) generated by and received from the current regulator 118 and a transform angle generated by and received from a flux estimator block 126.
More particularly, two transforms are performed to obtain a negative sequence voltage component (vd-e and vq-e), which is low-pass filtered to leave only a DC component from which a magnitude of the negative sequence voltage component is calculated. This magnitude (which clearly was not obtained by combining iq_erre* and id_erre* together) is compared to a threshold to determine the existence of a fault condition. Yan fails to remedy the noted deficiencies of Yeh.”

Examiner Response:
Applicant’s arguments, see page 3 (stated above), filed 7/25/2022, with respect to the rejection(s) of claim(s) 16, 25, and 34 under 35 USC § 103 as allegedly being unpatentable over Yeh (US 2010/0320953 A1) in view of Yan (US 2013/0173193 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration a new reference Hiti et al. (US 6288515 B1) is applied to meet the claim limitation. Claims 16, 25 and 34 is now rejected under 35 U.S.C. 103 as being unpatentable over Hiti et al. (US 6288515 B1) in view of YAN et al. (US 20130173193 A1). Applicant’s argument is moot in view of newly applied combination of references. See the rejection set forth below.

Applicant’s Argument:
Applicant argues on page 3-4, regarding claim 16 under 35 USC § 103 as allegedly being unpatentable over Yeh (US 2010/0320953 A1) in view of Yan (US 2013/0173193 A1) that “The Office Action concedes that Yeh fails to teach “one or both of the D-axis and Q-axis current error signals have a respective sinusoidal component” recited in claims 16 and 34 and fails to teach “detecting a respective sinusoidal component in one or both of the D-axis and Q- axis current error signals” recited in claim 25 but alleges that Yan teaches these limitations in paragraph [0026], lines 2-8. Applicant disagrees (Remarks-Page 3)………..
As can be clearly seen, the passage teaches that either the d-axis current signal or the q- axis Current signal may contain an AC component. It does not teach anything about a d-axis or q- axis current error signal or further that the d-axis or q-axis current error signal has a sinusoidal component. Thus, the noted limitations of claims 16, 25, and 34 are missing in both Yeh and Yan. (Remarks Page 4)”.

Examiner Response:
Applicant’s arguments, see page 3-4 (stated above), filed 7/25/2022, with respect to the rejection(s) of claim(s) 16 under 35 USC § 103 as allegedly being unpatentable over Yeh (US 2010/0320953 A1) in view of Yan (US 2013/0173193 A1) have been fully considered and are not persuasive. Although Yan does not disclose D-axis current error signal and Q-axis current error signal in paragraph 26, however Yan discloses in paragraph 79 and 89, “In a specific embodiment, the waveform of the AC component of the d-axis given current signal is a sine wave triangular wave or saw-tooth wave. Furthermore, if the inputted frequency of the AC component is small, the signal-to-noise ratio (SNR) of the system will be low, such that the accuracy of the effective information of the response voltage signal or response current signal is poor, thereby obtaining a d-axis inductance with a large error; Paragraph [0079] Line 1-8; In a specific embodiment, the waveform of the AC component of the q-axis given current signal is a sine wave, triangular wave or saw-tooth wave. Furthermore, if the inputted frequency of the AC component is small, the SNR of the system will be low, such that the accuracy of the effective information of the response voltage signal or response current signal is poor, thereby obtaining a q-axis inductance with a large error; Paragraph [0089] Line 1-8: Therefore from paragraph 79 and 89 it is clear that the AC component is the D-axis current error signal and Q-axis current error signal. Yan also discloses the claim limitation. Therefore, the rejection of secondary reference Yan is maintained below. See the rejection set forth below.

For expedite prosecution examiner contacted applicant’s representative Mandy Barsilai Fernandez (Reg. No. 77,036) regarding possible amendment to overcome the rejection. But within the timeframe no agreement was reached regarding the allowability. An interview summary is attached with the office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-27, 29-32 and 34-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It appears that claims 16-27, 29-32 and 34-38 should have been rejected under 35 USC 112(b).
Referring to claim 16, it appears that the claim has recited insufficient structure for performing the recited function of having "two states," namely, " receiving a D-axis current error signal for a machine and a Q-axis current error signal for the machine, in which one or both of the D-axis and Q-axis current error signals have a respective sinusoidal component; combining the D-axis and Q-axis current error signals together to generate a fault detection signal; comparing the fault detection signal to a threshold; and detecting a fault in the machine based on the comparing."  Figure 2 and Figure 4 shows all the circuit elements that does the claim function. however, claim 16 only includes receiving a D-axis…...  Consequently, the claim does not appear to recite the requisite structure for performing the claimed method.  As such, the boundaries of the language of the method claim is unclear because the claim does not provide a discernable boundary on what performs the method. So, it is unclear how the D-axis error signal and Q-axis error signal is received and from where the values are detected and which structure is used to calculate the error signal. Thus, one of ordinary skill would not be able to draw a clear boundary between what is and is not covered by the claim. See MPEP 2173.05(g).

Similarly, independent claims 25 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, as stated above.

Dependent claims 17-24, 26-27, 29-32 and 35-38 are also rejected as being dependent on claims 16, 25 and 34.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16-18, 20, 22, 23, 25, 26, 30, 32, 34, 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Hiti et al. (Hereinafter “Hiti”) in the US Patent Number US 6288515 B1 in view of YAN et al. (Hereinafter “Yan”) in the US Patent Application Publication Number US 20130173193 A1.

Regarding claim 16, Hiti teaches a method (a system and method for controlling a surface-mounted permanent magnet synchronous machine drive used in electric vehicles over a wide speed range using a reference voltage (Column 1 Line 10-13), comprising:
receiving a D-axis current error signal for a machine and a Q-axis current error signal for the machine (In the block diagram of Figure 2: Modified Figure 2 of Hiti, the d-axis current reference signal (i.sub.d.sup.ref) is generated in a flux weakening loop 70, comprising blocks 41-45 in FIG. 2. The current reference signals (i.sub.d.sup.ref, i.sub.q.sup.ref) are compared with d and q components of the machine current (i.sub.d, i.sub.q) in summing devices 33, 51 which output respective error signals; Column 4 Line 5-11; A torque command comprising a q-axis current reference signal (i.sub.q.sup.ref) is supplied. The q-axis current reference signal (i.sub.q.sup.ref) is limited. A d-axis current reference signal (i.sub.d.sup.ref) is generated in a flux weakening loop. The current reference signals (i.sub.d.sup.ref, i.sub.q.sup.ref) are compared with d-axis and q-axis motor current signals (i.sub.d, i.sub.q) to produce current error signals; Column 2 Line 15-21),
combining the D-axis and Q-axis current error signals together to generate a fault detection signal (The error signals comprise inputs for the current regulating loop 60; Column 4 Line 10-11; Outputs (d.sub.d, d.sub.q) of the current regulating loop 60 are input to the flux weakening loop 70. The sum of the squares of the outputs of the current regulating loop 60 (d.sub.d.sup.2, d.sub.q.sup.2) is produced by block 41; Column 4 Line 18-21; The current error signals are compensated to generate modulation index signals (d.sub.d, d.sub.q). The sum of the squares of the modulation index signals (d.sub.d, d.sub.q) is generated; Column 2 Line 22-24; The D-axis error signal and the Q-axis error signal is input to the current regulating loop and then the signal from the current regulating loop is input to the flux weakening loop where the square of the signals is combined; Claim does not recite any specific device to perform the combining or any specific method to combine. Hiti also discloses combining the error signals after converted the error signals to modulated signal. Therefore, Hiti also discloses the claim limitation);

    PNG
    media_image1.png
    789
    846
    media_image1.png
    Greyscale

Figure 2: Modified Figure 2 of Hiti
comparing the fault detection signal to a threshold (The sum of the squares of the modulation index signals (d.sub.d, d.sub.q) is compared with the square of a modulation index (d) (as the threshold) to produce a modulation index error signal; Column 2 Line 24-27; Outputs (d.sub.d, d.sub.q) of the current regulating loop 60 are input to the flux weakening loop 70. The sum of the squares of the outputs of the current regulating loop 60 (d.sub.d.sup.2, d.sub.q.sup.2) is produced by block 41 and is compared in an adder 42 with the square of the modulation index (d) output by block 43. The output of the adder 42 is an error signal that is fed to a proportional-integral regulator 44 in the flux weakening loop 70; Column 4 Line 18-22); and
detecting a fault in the machine based on the comparing (The sum of the squares of the modulation index signals (d.sub.d, d.sub.q) is compared with the square of a modulation index (d) to produce a modulation index error signal. The modulation index error signal is adjusted (using proportional-integral regulation, for example) to generate the d-axis current reference (i.sub.q.sup.ref); Column 2 Line 24-29; Therefore, the modulation index error signal represents any fault or defect in the d-axis current reference value and which is adjusted by a PI regulator; The present invention has been fully simulated and has also been implemented in an electrical drive system to test out the operability thereof; Column 4 Line 53-55).
However, Hiti does not disclose that one or both of the D-axis and Q-axis current error signals have a respective sinusoidal component.
Yen teaches an inductance measuring device and a method for measuring an inductance parameter of the permanent motor (Paragraph [0003] Line 2-4), wherein 
the D-axis and Q-axis current error signals have a respective sinusoidal component (the d-axis given current signal comprises a DC component and an AC component; and when a value of the q-axis inductance is calculated, the d-axis given current signal comprises a DC component and the q-axis given current signal comprises an AC component, wherein the waveform of the AC component is a sine wave, triangular wave or saw-tooth wave; Paragraph [0026] Line 2-8; In a specific embodiment, the waveform of the AC component of the d-axis given current signal is a sine wave triangular wave or saw-tooth wave. Furthermore, if the inputted frequency of the AC component is small, the signal-to-noise ratio (SNR) of the system will be low, such that the accuracy of the effective information of the response voltage signal or response current signal is poor, thereby obtaining a d-axis inductance with a large error; Paragraph [0079] Line 1-8; In a specific embodiment, the waveform of the AC component of the q-axis given current signal is a sine wave, triangular wave or saw-tooth wave. Furthermore, if the inputted frequency of the AC component is small, the SNR of the system will be low, such that the accuracy of the effective information of the response voltage signal or response current signal is poor, thereby obtaining a q-axis inductance with a large error; Paragraph [0089] Line 1-8). The purpose of doing so is to improve the measuring efficiency and reduce the measuring cost to obtain the inductance value reliably if the inputted frequency of the AC component is small, the signal-to-noise ratio (SNR) of the system will be low, such that the accuracy of the effective information of the response voltage signal or response current signal is poor, thereby obtaining a d-axis inductance with a large error, to obtain the inductance value reliably.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Hiti in view of Yen, because Yen teaches to include a respective sinusoidal component for the D-axis and Q-axis current error signals improves the measuring efficiency and reduce the measuring cost (Paragraph [0047]), obtains the inductance value reliably (Paragraph [0079]) if the inputted frequency of the AC component is small, reduces signal-to-noise ratio (SNR) of the system, obtains the inductance value reliably (Paragraph [0079]).

Regarding claim 17, Hiti teaches a method, further comprising:
the fault detection signal is generated responsive to detecting the respective component in the one or both of the D-axis and Q-axis current error signals (The error signals comprise inputs for the current regulating loop 60; Column 4 Line 10-11; Outputs (d.sub.d, d.sub.q) of the current regulating loop 60 are input to the flux weakening loop 70. The sum of the squares of the outputs of the current regulating loop 60 (d.sub.d.sup.2, d.sub.q.sup.2) is produced by block 41; Column 4 Line 18-21; The sum of the squares of the modulation index signals (d.sub.d, d.sub.q) is compared with the square of a modulation index (d) to produce a modulation index error signal. The modulation index error signal is adjusted (using proportional-integral regulation, for example) to generate the d-axis current reference (i.sub.q.sup.ref); Column 2 Line 24-29; Therefore, the modulation index error signal represents any fault or defect in the d-axis current reference value and which is adjusted by a PI regulator; The present invention has been fully simulated and has also been implemented in an electrical drive system to test out the operability thereof; Column 4 Line 53-55).
Hiti fails to teach that detecting the respective sinusoidal component in the one or both of the D-axis and Q-axis current error signals.
Yen teaches an inductance measuring device and a method for measuring an inductance parameter of the permanent motor (Paragraph [0003] Line 2-4), wherein 
detecting a respective sinusoidal component in one or both of the D-axis and Q-axis current error signals (the d-axis given current signal comprises a DC component and an AC component; and when a value of the q-axis inductance is calculated, the d-axis given current signal comprises a DC component and the q-axis given current signal comprises an AC component, wherein the waveform of the AC component is a sine wave, triangular wave or saw-tooth wave; Paragraph [0026] Line 2-8; In a specific embodiment, the waveform of the AC component of the d-axis given current signal is a sine wave triangular wave or saw-tooth wave. Furthermore, if the inputted frequency of the AC component is small, the signal-to-noise ratio (SNR) of the system will be low, such that the accuracy of the effective information of the response voltage signal or response current signal is poor, thereby obtaining a d-axis inductance with a large error; Paragraph [0079] Line 1-8; In a specific embodiment, the waveform of the AC component of the q-axis given current signal is a sine wave, triangular wave or saw-tooth wave. Furthermore, if the inputted frequency of the AC component is small, the SNR of the system will be low, such that the accuracy of the effective information of the response voltage signal or response current signal is poor, thereby obtaining a q-axis inductance with a large error; Paragraph [0089] Line 1-8; Paragraph [0014]-paragraph [0016] shows the steps of calculating the D-axis AC component corresponds to sinusoidal component which represents the D-axis inductance similarly paragraph [0021]-[0024] shows how to detect Q-axis AC component corresponds to Q-axis Sinusoidal component which also represents Q-axis inductance). The purpose of doing so is to improve the measuring efficiency and reduce the measuring cost to obtain the inductance value reliably if the inputted frequency of the AC component is small, the signal-to-noise ratio (SNR) of the system will be low, such that the accuracy of the effective information of the response voltage signal or response current signal is poor, thereby obtaining a d-axis inductance with a large error, to obtain the inductance value reliably.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Hiti in view of Yen, because Yen teaches to include a respective sinusoidal component for the D-axis and Q-axis current error signals improves the measuring efficiency and reduce the measuring cost (Paragraph [0047]), obtains the inductance value reliably (Paragraph [0079]) if the inputted frequency of the AC component is small, reduces signal-to-noise ratio (SNR) of the system, obtains the inductance value reliably (Paragraph [0079]).

Regarding claim 18, Hiti teaches a method, wherein the threshold is a first threshold (The sum of the squares of the modulation index signals (d.sub.d, d.sub.q) is compared with the square of a modulation index (d) (as the threshold) to produce a modulation index error signal; Column 2 Line 24-27), and detecting the respective component in the one or both of the D-axis and Q-axis current error signals includes:
comparing the D-axis and Q-axis current error signals to a second threshold (In the block diagram of Figure 2: Modified Figure 2 of Hiti, the d-axis current reference signal (i.sub.d.sup.ref) is generated in a flux weakening loop 70, comprising blocks 41-45 in FIG. 2. The current reference signals (i.sub.d.sup.ref, i.sub.q.sup.ref) are compared with d and q components of the machine current (i.sub.d, i.sub.q) in summing devices 33, 51 which output respective error signals; Column 4 Line 5-11; d and q components of the machine current (i.sub.d, i.sub.q) is the second threshold).
Hiti fails to teach that detecting the respective sinusoidal component in the one or both of the D-axis and Q-axis current error signals.
Yen teaches an inductance measuring device and a method for measuring an inductance parameter of the permanent motor (Paragraph [0003] Line 2-4), wherein 
detecting a respective sinusoidal component in one or both of the D-axis and Q-axis current error signals (the d-axis given current signal comprises a DC component and an AC component; and when a value of the q-axis inductance is calculated, the d-axis given current signal comprises a DC component and the q-axis given current signal comprises an AC component, wherein the waveform of the AC component is a sine wave, triangular wave or saw-tooth wave; Paragraph [0026] Line 2-8; In a specific embodiment, the waveform of the AC component of the d-axis given current signal is a sine wave triangular wave or saw-tooth wave. Furthermore, if the inputted frequency of the AC component is small, the signal-to-noise ratio (SNR) of the system will be low, such that the accuracy of the effective information of the response voltage signal or response current signal is poor, thereby obtaining a d-axis inductance with a large error; Paragraph [0079] Line 1-8; In a specific embodiment, the waveform of the AC component of the q-axis given current signal is a sine wave, triangular wave or saw-tooth wave. Furthermore, if the inputted frequency of the AC component is small, the SNR of the system will be low, such that the accuracy of the effective information of the response voltage signal or response current signal is poor, thereby obtaining a q-axis inductance with a large error; Paragraph [0089] Line 1-8; Paragraph [0014]-paragraph [0016] shows the steps of calculating the D-axis AC component corresponds to sinusoidal component which represents the D-axis inductance similarly paragraph [0021]-[0024] shows how to detect Q-axis AC component corresponds to Q-axis Sinusoidal component which also represents Q-axis inductance). The purpose of doing so is to improve the measuring efficiency and reduce the measuring cost to obtain the inductance value reliably if the inputted frequency of the AC component is small, the signal-to-noise ratio (SNR) of the system will be low, such that the accuracy of the effective information of the response voltage signal or response current signal is poor, thereby obtaining a d-axis inductance with a large error, to obtain the inductance value reliably.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Hiti in view of Yen, because Yen teaches to include a respective sinusoidal component for the D-axis and Q-axis current error signals improves the measuring efficiency and reduce the measuring cost (Paragraph [0047]), obtains the inductance value reliably (Paragraph [0079]) if the inputted frequency of the AC component is small, reduces signal-to-noise ratio (SNR) of the system, obtains the inductance value reliably (Paragraph [0079]).

Regarding claim 20, Hiti teaches a method, further comprising:
receiving a rotor position for the machine (Claim 1. A surface-mounted permanent magnet synchronous machine drive comprising: a motor; a voltage source inverter coupled between a battery and the motor that drives the motor; a control system coupled to the inverter for controlling the inverter and the motor comprising: a first coordinate transformation circuit for processing measured motor phase current signals (i.sub.a, i.sub.b) and rotor position signals (.theta..sub.r) to generate motor current signals (i.sub.d, i.sub.q) in a synchronous frame); and
determining a location of the fault based on the D-axis and Q-axis current error signals and the rotor position (Claim 2. The machine drive recited in claim 1 wherein the flux weakening circuit comprises: a limiter for limiting the q-axis current reference signal (i.sub.q.sup.ref); d-axis and q-axis summing devices for comparing the current reference signals (i.sub.d.sup.ref, i.sub.q.sup.ref) with d-axis and q-axis components of the motor current (i.sub.d, i.sub.q) to produce current error signals; d-axis and q-axis compensation circuits for compensating the current error signals to generate d-axis and q-axis modulation index signals (d.sub.d, d.sub.q); a flux weakening loop for generating a sum of the squares (d.sub.d.sup.2, d.sub.q.sup.2) of the d-axis and q-axis modulation index signals (d.sub.d, d.sub.q), for comparing the sum of the squares of the d-axis and q-axis modulation index signals with the square of a modulation index (d.sub.m) to produce an error signal, and for adjusting the d-axis current reference (i.sub.d.sup.ref) to generate the d-axis current reference (i.sub.d.sup.ref).).

Regarding claim 22, Hiti teaches a method, wherein:
the fault is detected when the fault detection signal exceeds the threshold (The sum of the squares of the modulation index signals (d.sub.d, d.sub.q) is compared with the square of a modulation index (d) (as the threshold) to produce a modulation index error signal; Column 2 Line 24-27; Outputs (d.sub.d, d.sub.q) of the current regulating loop 60 are input to the flux weakening loop 70. The sum of the squares of the outputs of the current regulating loop 60 (d.sub.d.sup.2, d.sub.q.sup.2) is produced by block 41 and is compared in an adder 42 with the square of the modulation index (d) output by block 43. The output of the adder 42 is an error signal that is fed to a proportional-integral regulator 44 in the flux weakening loop 70; Column 4 Line 18-22).

Regarding claim 23, Hiti teaches a method, further comprising
identifying a pattern from the three-phase currents of the machines (1. A surface-mounted permanent magnet synchronous machine drive comprising: a motor; a voltage source inverter coupled between a battery and the motor that drives the motor; a control system coupled to the inverter for controlling the inverter and the motor comprising: a first coordinate transformation circuit for processing measured motor phase current signals (i.sub.a, i.sub.b) and rotor position signals (.theta..sub.r) to generate motor current signals (i.sub.d, i.sub.q) in a synchronous frame;); and 
determining a type of the fault based on the identified pattern (The sum of the squares of the modulation index signals (d.sub.d, d.sub.q) is compared with the square of a modulation index (d) to produce a modulation index error signal. The modulation index error signal is adjusted (using proportional-integral regulation, for example) to generate the d-axis current reference (i.sub.q.sup.ref); Column 2 Line 24-29; Therefore, the modulation index error signal represents any fault or defect in the d-axis current reference value and which is adjusted by a PI regulator; The present invention has been fully simulated and has also been implemented in an electrical drive system to test out the operability thereof; Column 4 Line 53-55).


Regarding claim 25, Hiti teaches a non-transitory computer readable medium storing instructions executable by a processor to cause the processor to perform a method (a system and method for controlling a surface-mounted permanent magnet synchronous machine drive used in electric vehicles over a wide speed range using a reference voltage (Column 1 Line 10-13), comprising:
receiving a D-axis current error signal for a machine and a Q-axis current error signal for the machine (In the block diagram of Figure 2: Modified Figure 2 of Hiti, the d-axis current reference signal (i.sub.d.sup.ref) is generated in a flux weakening loop 70, comprising blocks 41-45 in FIG. 2. The current reference signals (i.sub.d.sup.ref, i.sub.q.sup.ref) are compared with d and q components of the machine current (i.sub.d, i.sub.q) in summing devices 33, 51 which output respective error signals; Column 4 Line 5-11; A torque command comprising a q-axis current reference signal (i.sub.q.sup.ref) is supplied. The q-axis current reference signal (i.sub.q.sup.ref) is limited. A d-axis current reference signal (i.sub.d.sup.ref) is generated in a flux weakening loop. The current reference signals (i.sub.d.sup.ref, i.sub.q.sup.ref) are compared with d-axis and q-axis motor current signals (i.sub.d, i.sub.q) to produce current error signals; Column 2 Line 15-21),
responsive to the detecting, combining the D-axis and Q-axis current error signals together to generate a fault detection signal (The error signals comprise inputs for the current regulating loop 60; Column 4 Line 10-11; Outputs (d.sub.d, d.sub.q) of the current regulating loop 60 are input to the flux weakening loop 70. The sum of the squares of the outputs of the current regulating loop 60 (d.sub.d.sup.2, d.sub.q.sup.2) is produced by block 41; Column 4 Line 18-21; The current error signals are compensated to generate modulation index signals (d.sub.d, d.sub.q). The sum of the squares of the modulation index signals (d.sub.d, d.sub.q) is generated; Column 2 Line 22-24; The D-axis error signal and the Q-axis error signal is input to the current regulating loop and then the signal from the current regulating loop is input to the flux weakening loop where the square of the signals is combined; Claim does not recite any specific device to perform the combining or any specific method to combine. Hiti also discloses combining the error signals after converted the error signals to modulated signal. Therefore, Hiti also discloses the claim limitation);
comparing the fault detection signal to a threshold (The sum of the squares of the modulation index signals (d.sub.d, d.sub.q) is compared with the square of a modulation index (d) (as the threshold) to produce a modulation index error signal; Column 2 Line 24-27; Outputs (d.sub.d, d.sub.q) of the current regulating loop 60 are input to the flux weakening loop 70. The sum of the squares of the outputs of the current regulating loop 60 (d.sub.d.sup.2, d.sub.q.sup.2) is produced by block 41 and is compared in an adder 42 with the square of the modulation index (d) output by block 43. The output of the adder 42 is an error signal that is fed to a proportional-integral regulator 44 in the flux weakening loop 70; Column 4 Line 18-22); and
detecting a fault in the machine based on the comparing (The sum of the squares of the modulation index signals (d.sub.d, d.sub.q) is compared with the square of a modulation index (d) to produce a modulation index error signal. The modulation index error signal is adjusted (using proportional-integral regulation, for example) to generate the d-axis current reference (i.sub.q.sup.ref); Column 2 Line 24-29; Therefore, the modulation index error signal represents any fault or defect in the d-axis current reference value and which is adjusted by a PI regulator; The present invention has been fully simulated and has also been implemented in an electrical drive system to test out the operability thereof; Column 4 Line 53-55).
However, Hiti does not disclose that detecting respective sinusoidal component in one or both of the D-axis and Q-axis current error signals have a respective sinusoidal component.
Yen teaches an inductance measuring device and a method for measuring an inductance parameter of the permanent motor (Paragraph [0003] Line 2-4), wherein 
detecting respective sinusoidal component in one or both of the D-axis and Q-axis current error signals have a respective sinusoidal component (the d-axis given current signal comprises a DC component and an AC component; and when a value of the q-axis inductance is calculated, the d-axis given current signal comprises a DC component and the q-axis given current signal comprises an AC component, wherein the waveform of the AC component is a sine wave, triangular wave or saw-tooth wave; Paragraph [0026] Line 2-8; In a specific embodiment, the waveform of the AC component of the d-axis given current signal is a sine wave triangular wave or saw-tooth wave. Furthermore, if the inputted frequency of the AC component is small, the signal-to-noise ratio (SNR) of the system will be low, such that the accuracy of the effective information of the response voltage signal or response current signal is poor, thereby obtaining a d-axis inductance with a large error; Paragraph [0079] Line 1-8; In a specific embodiment, the waveform of the AC component of the q-axis given current signal is a sine wave, triangular wave or saw-tooth wave. Furthermore, if the inputted frequency of the AC component is small, the SNR of the system will be low, such that the accuracy of the effective information of the response voltage signal or response current signal is poor, thereby obtaining a q-axis inductance with a large error; Paragraph [0089] Line 1-8). The purpose of doing so is to improve the measuring efficiency and reduce the measuring cost to obtain the inductance value reliably if the inputted frequency of the AC component is small, the signal-to-noise ratio (SNR) of the system will be low, such that the accuracy of the effective information of the response voltage signal or response current signal is poor, thereby obtaining a d-axis inductance with a large error, to obtain the inductance value reliably.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Hiti in view of Yen, because Yen teaches to include a respective sinusoidal component for the D-axis and Q-axis current error signals improves the measuring efficiency and reduce the measuring cost (Paragraph [0047]), obtains the inductance value reliably (Paragraph [0079]) if the inputted frequency of the AC component is small, reduces signal-to-noise ratio (SNR) of the system, obtains the inductance value reliably (Paragraph [0079]).

Regarding claim 26, Hiti teaches a non-transitory computer readable medium, wherein the threshold is a first threshold (The sum of the squares of the modulation index signals (d.sub.d, d.sub.q) is compared with the square of a modulation index (d) (as the threshold) to produce a modulation index error signal; Column 2 Line 24-27), and detecting the respective component in the one or both of the D-axis and Q-axis current error signals includes:
comparing the D-axis and Q-axis current error signals to a second threshold (In the block diagram of Figure 2: Modified Figure 2 of Hiti, the d-axis current reference signal (i.sub.d.sup.ref) is generated in a flux weakening loop 70, comprising blocks 41-45 in FIG. 2. The current reference signals (i.sub.d.sup.ref, i.sub.q.sup.ref) are compared with d and q components of the machine current (i.sub.d, i.sub.q) in summing devices 33, 51 which output respective error signals; Column 4 Line 5-11; d and q components of the machine current (i.sub.d, i.sub.q) is the second threshold).
Hiti fails to teach that detecting the respective sinusoidal component in the one or both of the D-axis and Q-axis current error signals.
Yen teaches an inductance measuring device and a method for measuring an inductance parameter of the permanent motor (Paragraph [0003] Line 2-4), wherein 
detecting a respective sinusoidal component in one or both of the D-axis and Q-axis current error signals (the d-axis given current signal comprises a DC component and an AC component; and when a value of the q-axis inductance is calculated, the d-axis given current signal comprises a DC component and the q-axis given current signal comprises an AC component, wherein the waveform of the AC component is a sine wave, triangular wave or saw-tooth wave; Paragraph [0026] Line 2-8; In a specific embodiment, the waveform of the AC component of the d-axis given current signal is a sine wave triangular wave or saw-tooth wave. Furthermore, if the inputted frequency of the AC component is small, the signal-to-noise ratio (SNR) of the system will be low, such that the accuracy of the effective information of the response voltage signal or response current signal is poor, thereby obtaining a d-axis inductance with a large error; Paragraph [0079] Line 1-8; In a specific embodiment, the waveform of the AC component of the q-axis given current signal is a sine wave, triangular wave or saw-tooth wave. Furthermore, if the inputted frequency of the AC component is small, the SNR of the system will be low, such that the accuracy of the effective information of the response voltage signal or response current signal is poor, thereby obtaining a q-axis inductance with a large error; Paragraph [0089] Line 1-8; Paragraph [0014]-paragraph [0016] shows the steps of calculating the D-axis AC component corresponds to sinusoidal component which represents the D-axis inductance similarly paragraph [0021]-[0024] shows how to detect Q-axis AC component corresponds to Q-axis Sinusoidal component which also represents Q-axis inductance). The purpose of doing so is to improve the measuring efficiency and reduce the measuring cost to obtain the inductance value reliably if the inputted frequency of the AC component is small, the signal-to-noise ratio (SNR) of the system will be low, such that the accuracy of the effective information of the response voltage signal or response current signal is poor, thereby obtaining a d-axis inductance with a large error, to obtain the inductance value reliably.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Hiti in view of Yen, because Yen teaches to include a respective sinusoidal component for the D-axis and Q-axis current error signals improves the measuring efficiency and reduce the measuring cost (Paragraph [0047]), obtains the inductance value reliably (Paragraph [0079]) if the inputted frequency of the AC component is small, reduces signal-to-noise ratio (SNR) of the system, obtains the inductance value reliably (Paragraph [0079]).

Regarding claim 30, Hiti teaches a non-transitory computer readable medium, wherein the instructions are executable by the processor to cause the processor to perform the method, further comprising:
receiving a rotor position for the machine (Claim 1. A surface-mounted permanent magnet synchronous machine drive comprising: a motor; a voltage source inverter coupled between a battery and the motor that drives the motor; a control system coupled to the inverter for controlling the inverter and the motor comprising: a first coordinate transformation circuit for processing measured motor phase current signals (i.sub.a, i.sub.b) and rotor position signals (.theta..sub.r) to generate motor current signals (i.sub.d, i.sub.q) in a synchronous frame); and
determining a location of the fault based on the D-axis and Q-axis current error signals and the rotor position (Claim 2. The machine drive recited in claim 1 wherein the flux weakening circuit comprises: a limiter for limiting the q-axis current reference signal (i.sub.q.sup.ref); d-axis and q-axis summing devices for comparing the current reference signals (i.sub.d.sup.ref, i.sub.q.sup.ref) with d-axis and q-axis components of the motor current (i.sub.d, i.sub.q) to produce current error signals; d-axis and q-axis compensation circuits for compensating the current error signals to generate d-axis and q-axis modulation index signals (d.sub.d, d.sub.q); a flux weakening loop for generating a sum of the squares (d.sub.d.sup.2, d.sub.q.sup.2) of the d-axis and q-axis modulation index signals (d.sub.d, d.sub.q), for comparing the sum of the squares of the d-axis and q-axis modulation index signals with the square of a modulation index (d.sub.m) to produce an error signal, and for adjusting the d-axis current reference (i.sub.d.sup.ref) to generate the d-axis current reference (i.sub.d.sup.ref).).

Regarding claim 32, Hiti teaches a non-transitory computer readable medium, wherein the instructions are executable by the processor to cause the processor to perform the method, further comprising: 
identifying a pattern from the three-phase currents of the machines (1. A surface-mounted permanent magnet synchronous machine drive comprising: a motor; a voltage source inverter coupled between a battery and the motor that drives the motor; a control system coupled to the inverter for controlling the inverter and the motor comprising: a first coordinate transformation circuit for processing measured motor phase current signals (i.sub.a, i.sub.b) and rotor position signals (.theta..sub.r) to generate motor current signals (i.sub.d, i.sub.q) in a synchronous frame;); and 
determining a type of the fault based on the identified pattern (The sum of the squares of the modulation index signals (d.sub.d, d.sub.q) is compared with the square of a modulation index (d) to produce a modulation index error signal. The modulation index error signal is adjusted (using proportional-integral regulation, for example) to generate the d-axis current reference (i.sub.q.sup.ref); Column 2 Line 24-29; Therefore, the modulation index error signal represents any fault or defect in the d-axis current reference value and which is adjusted by a PI regulator; The present invention has been fully simulated and has also been implemented in an electrical drive system to test out the operability thereof; Column 4 Line 53-55).

Regarding claim 34, Hiti teaches a fault detection circuit (a system and method for controlling a surface-mounted permanent magnet synchronous machine drive used in electric vehicles over a wide speed range using a reference voltage (Column 1 Line 10-13; Figure 2a below shows the fault detection circuit), comprising:
a first circuit [41] having a first and second inputs and an outputs (Figure 2a below shows that the 41 has two inputs and two outputs), the first circuit [41] configured to:
receive a D-axis current error signal for a machine at the first input (Figure 2a) and a Q-axis current error signal for the machine at the second input (In the block diagram of Figure 2: Modified Figure 2 of Hiti, the d-axis current reference signal (i.sub.d.sup.ref) is generated in a flux weakening loop 70, comprising blocks 41-45 in FIG. 2. The current reference signals (i.sub.d.sup.ref, i.sub.q.sup.ref) are compared with d and q components of the machine current (i.sub.d, i.sub.q) in summing devices 33, 51 which output respective error signals; Column 4 Line 5-11; A torque command comprising a q-axis current reference signal (i.sub.q.sup.ref) is supplied. The q-axis current reference signal (i.sub.q.sup.ref) is limited. A d-axis current reference signal (i.sub.d.sup.ref) is generated in a flux weakening loop. The current reference signals (i.sub.d.sup.ref, i.sub.q.sup.ref) are compared with d-axis and q-axis motor current signals (i.sub.d, i.sub.q) to produce current error signals; Column 2 Line 15-21),
combining the D-axis and Q-axis current error signals together to generate a fault detection signal (The error signals comprise inputs for the current regulating loop 60; Column 4 Line 10-11; Outputs (d.sub.d, d.sub.q) of the current regulating loop 60 are input to the flux weakening loop 70. The sum of the squares of the outputs of the current regulating loop 60 (d.sub.d.sup.2, d.sub.q.sup.2) is produced by block 41; Column 4 Line 18-21; The current error signals are compensated to generate modulation index signals (d.sub.d, d.sub.q). The sum of the squares of the modulation index signals (d.sub.d, d.sub.q) is generated; Column 2 Line 22-24; The D-axis error signal and the Q-axis error signal is input to the current regulating loop and then the signal from the current regulating loop is input to the flux weakening loop where the square of the signals is combined; Claim does not recite any specific device to perform the combining or any specific method to combine. Hiti also discloses combining the error signals after converted the error signals to modulated signal. Therefore, Hiti also discloses the claim limitation);

    PNG
    media_image2.png
    786
    827
    media_image2.png
    Greyscale

Figure 2 (a): Modified Figure 2 of Hiti
a comparator circuit [42] (adder 42 as the comparator) having respective first and second inputs and respective output, the first input of the comparator [42] coupled to the output of the first circuit [41], the comparator [42] configured to: 
comparing the fault detection signal to a threshold (The sum of the squares of the modulation index signals (d.sub.d, d.sub.q) is compared with the square of a modulation index (d) (as the threshold) to produce a modulation index error signal; Column 2 Line 24-27; Outputs (d.sub.d, d.sub.q) of the current regulating loop 60 are input to the flux weakening loop 70. The sum of the squares of the outputs of the current regulating loop 60 (d.sub.d.sup.2, d.sub.q.sup.2) is produced by block 41 and is compared in an adder 42 with the square of the modulation index (d) output by block 43. The output of the adder 42 is an error signal that is fed to a proportional-integral regulator 44 in the flux weakening loop 70; Column 4 Line 18-22); and
a second circuit [44] (PI 44 as the second circuit) having a respective input coupled to output of the comparator [42], the second circuit [44] configured to detect a fault in the machine based on the comparing (The sum of the squares of the modulation index signals (d.sub.d, d.sub.q) is compared with the square of a modulation index (d) to produce a modulation index error signal. The modulation index error signal is adjusted (using proportional-integral regulation, for example) to generate the d-axis current reference (i.sub.q.sup.ref); Column 2 Line 24-29; Therefore, the modulation index error signal represents any fault or defect in the d-axis current reference value and which is adjusted by a PI regulator; The present invention has been fully simulated and has also been implemented in an electrical drive system to test out the operability thereof; Column 4 Line 53-55).
However, Hiti does not disclose that one or both of the D-axis and Q-axis current error signals have a respective sinusoidal component.
Yen teaches an inductance measuring device and a method for measuring an inductance parameter of the permanent motor (Paragraph [0003] Line 2-4), wherein 
the D-axis and Q-axis current error signals have a respective sinusoidal component (the d-axis given current signal comprises a DC component and an AC component; and when a value of the q-axis inductance is calculated, the d-axis given current signal comprises a DC component and the q-axis given current signal comprises an AC component, wherein the waveform of the AC component is a sine wave, triangular wave or saw-tooth wave; Paragraph [0026] Line 2-8; In a specific embodiment, the waveform of the AC component of the d-axis given current signal is a sine wave triangular wave or saw-tooth wave. Furthermore, if the inputted frequency of the AC component is small, the signal-to-noise ratio (SNR) of the system will be low, such that the accuracy of the effective information of the response voltage signal or response current signal is poor, thereby obtaining a d-axis inductance with a large error; Paragraph [0079] Line 1-8; In a specific embodiment, the waveform of the AC component of the q-axis given current signal is a sine wave, triangular wave or saw-tooth wave. Furthermore, if the inputted frequency of the AC component is small, the SNR of the system will be low, such that the accuracy of the effective information of the response voltage signal or response current signal is poor, thereby obtaining a q-axis inductance with a large error; Paragraph [0089] Line 1-8). The purpose of doing so is to improve the measuring efficiency and reduce the measuring cost to obtain the inductance value reliably if the inputted frequency of the AC component is small, the signal-to-noise ratio (SNR) of the system will be low, such that the accuracy of the effective information of the response voltage signal or response current signal is poor, thereby obtaining a d-axis inductance with a large error, to obtain the inductance value reliably.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Hiti in view of Yen, because Yen teaches to include a respective sinusoidal component for the D-axis and Q-axis current error signals improves the measuring efficiency and reduce the measuring cost (Paragraph [0047]), obtains the inductance value reliably (Paragraph [0079]) if the inputted frequency of the AC component is small, reduces signal-to-noise ratio (SNR) of the system, obtains the inductance value reliably (Paragraph [0079]).

Regarding claim 37, Hiti teaches a fault detection circuit, wherein 
the second circuit [44] is configured to detect the fault when the fault detection signal exceeds the threshold (The sum of the squares of the modulation index signals (d.sub.d, d.sub.q) is compared with the square of a modulation index (d) to produce a modulation index error signal. The modulation index error signal is adjusted (using proportional-integral regulation, for example) to generate the d-axis current reference (i.sub.q.sup.ref); Column 2 Line 24-29; Therefore, the modulation index error signal represents any fault or defect in the d-axis current reference value and which is adjusted by a PI regulator; The present invention has been fully simulated and has also been implemented in an electrical drive system to test out the operability thereof; Column 4 Line 53-55).

Regarding claim 38, Hiti teaches a fault detection circuit, wherein the threshold is a first threshold (The sum of the squares of the modulation index signals (d.sub.d, d.sub.q) is compared with the square of a modulation index (d) (as the threshold) to produce a modulation index error signal; Column 2 Line 24-27), and the fault detection circuit further comprising
a third circuit [32] having first [output connect to dd] and second outputs [output connects to dq], its first output [output connect to dd] coupled to the first input [dd] of the first circuit [41], its second output [output connect to dq] coupled to the second input [dq] of the first circuit [41] (Figure 2):
compare the D-axis and Q-axis current error signals to a second threshold (In the block diagram of Figure 2: Modified Figure 2 of Hiti, the d-axis current reference signal (i.sub.d.sup.ref) is generated in a flux weakening loop 70, comprising blocks 41-45 in FIG. 2. The current reference signals (i.sub.d.sup.ref, i.sub.q.sup.ref) are compared with d and q components of the machine current (i.sub.d, i.sub.q) in summing devices 33, 51 which output respective error signals; Column 4 Line 5-11; d and q components of the machine current (i.sub.d, i.sub.q) is the second threshold); 
provide the D-axis and Q-axis current error signals, respectively, at its first and second outputs responsive to one or both of the D-axis and Q-axis current error signals exceeding the second threshold (The sum of the squares of the modulation index signals (d.sub.d, d.sub.q) is compared with the square of a modulation index (d) to produce a modulation index error signal. The modulation index error signal is adjusted (using proportional-integral regulation, for example) to generate the d-axis current reference (i.sub.q.sup.ref); Column 2 Line 24-29; Therefore, the modulation index error signal represents any fault or defect in the d-axis current reference value and which is adjusted by a PI regulator; The present invention has been fully simulated and has also been implemented in an electrical drive system to test out the operability thereof; Column 4 Line 53-55).


Claim(s)s 21, 24, 27, 31 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Hiti et al. (Hereinafter “Hiti”) in the US Patent Number US 6288515 B1 in view of YAN et al. (Hereinafter “Yan”) in the US Patent Application Publication Number US 20130173193 A1, as applied to claims 16, 25 and 34 above, and further in view of  Yeh et al. (Hereinafter “Yeh”) in the US patent Application Publication Number US 20100320953 A1.


Regarding claim 21, the combination of Hiti and Yan fails to teach a method, wherein: wherein determining the location of the fault includes: providing the D-axis and Q-axis current error signals to a function; and determining a phase shift induced in the function relative to the rotor position, the phase shift indicating the location of the fault.
Yeh teaches a systems and methods for diagnosing a fault condition in stator windings of an electric motor (Paragraph [0001] Line 4-5). Figure shows the electrical system and Figure 2 shows flow diagram of diagnostic process), wherein 
determining the location of the fault includes:
providing the D-axis and Q-axis current error (the control module 110 is implemented in the d-q synchronous reference frame, that is, the d-q axes of the reference frame rotate in lockstep with a reference characteristic of the rotor (e.g., the rotor position, the rotor flux angle) of the electric motor 106 such that rotation (or angular displacement) of the rotor characteristic produces a corresponding rotation (or angular displacement) of the d-q axes; Paragraph [0029] Line 1-8) to a function (The current regulator 118 generates the synchronous frame voltage commands (vd.sup.e*, vq.sup.e*) based on the synchronous frame current error commands (id.sub.--.sub.err.sup.e*, iq.sub.--.sub.err.sup.e*) which reflect the difference between the commanded current and the measured motor current expressed in the synchronous reference frame. In this regard, the current regulator 118 may be realized as a proportional-integral-derivative (PID) controller; Paragraph [0035] Line 24-31); and
determining a phase shift induced in the function relative to the rotor position (The resolver (or similar sensing device) senses the position of the rotor (.theta..sub.r) of the electric motor 106. The resolver-to-digital converter converts the signals from the resolver to digital signals (e.g., a digital rotor position signal) which are provided to the control module 110; Paragraph [0027] Line 4-8; the control module 110 is implemented in the d-q synchronous reference frame, that is, the d-q axes of the reference frame rotate in lockstep with a reference characteristic of the rotor (e.g., the rotor position, the rotor flux angle) of the electric motor 106 such that rotation (or angular displacement) of the rotor characteristic produces a corresponding rotation (or angular displacement) of the d-q axes; Paragraph [0029] Line 1-8), the phase shift indicating the location of the fault (the control module 110 is configured to identify a fault condition in the stator windings of the electric motor 106 based on the negative sequence component of the voltages being provided to the electric motor 106; Paragraph [0021] Line 20-23; A magnitude of the negative sequence component exceeding the threshold magnitude is attributable to changes in the impedance of one or more phases of the stator windings relative to one or more other phases of the stator windings (e.g., changes in the resistance and/or inductance of the stator windings) and indicates the existence of a fault condition (or a likelihood of a fault condition).; Paragraph [0042] Line 20-26; Phases of the impedance determine the existence of fault). The purpose of doing so is to indicate the existence of a fault condition, to remove negative sequence component, to adjust to remain balanced and symmetrical to reduce computational delays to identify and respond to an incipient fault condition quickly.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Hiti and Yan in view of Yeh, because Yeh teaches to determine a phase shift induced in the function relative to the rotor position indicates the existence of a fault condition, removes negative sequence component, adjusts to remain balanced and symmetrical, reduces computational delays to identify and respond to an incipient fault condition quickly (Paragraph [0003]).

Regarding claim 24, the combination of Hiti and Yan teaches a first threshold however fails to teach a method, the method further comprising: determining a number of times the fault detection signal exceeds the first threshold; and detecting the fault when the number of times exceeds a second threshold.
Yeh teaches a systems and methods for diagnosing a fault condition in stator windings of an electric motor (Paragraph [0001] Line 4-5). Figure shows the electrical system and Figure 2 shows flow diagram of diagnostic process), wherein 
the method further comprising:
determining a number of times the fault detection signal exceeds the first threshold; and detecting the fault when the number of times exceeds a second threshold (the stator diagnostic process 200 identifies a fault condition by calculating the rate of change of the magnitude of the negative sequence component and determining whether the rate of change is greater than a threshold rate of change. The threshold rate of change is chosen to be a value that is indicative of a fault condition, as described above. In this regard, stator diagnostic process 200 and/or stator winding diagnostic block 128 may calculate or otherwise determine the rate of change of the magnitude of the negative sequence component (e.g., the derivative of the negative sequence component) over a given time interval (e.g., on a sample by sample basis). Any rate of change of the magnitude of the negative sequence component that exceeds the threshold rate of change is attributable to a fault condition (e.g., short-circuited and/or open-circuited stator winding turns); Paragraph [0043] Line 1-16). The purpose of doing so is to indicate the existence of a fault condition, to remove negative sequence component, to adjust to remain balanced and symmetrical to reduce r computational delays to identify and respond to an incipient fault condition quickly.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Hiti and Yan in view of Yeh, because Yeh teaches to determine a number of times the fault detection signal exceeds the first threshold indicates the existence of a fault condition, removes negative sequence component, adjusts to remain balanced and symmetrical, reduces computational delays to identify and respond to an incipient fault condition quickly (Paragraph [0003]).

Regarding claim 27, the combination of Hiti and Yan teaches a first threshold however fails to teach a non-transitory computer readable medium, and the instructions are executable by the processor to cause the processor to perform the method, further comprising: the method further comprising: determining a number of times the fault detection signal exceeds the first threshold; and detecting the fault when the number of times exceeds a second threshold.
Yeh teaches a systems and methods for diagnosing a fault condition in stator windings of an electric motor (Paragraph [0001] Line 4-5). Figure shows the electrical system and Figure 2 shows flow diagram of diagnostic process), wherein 
the method further comprising:
determining a number of times the fault detection signal exceeds the first threshold; and detecting the fault when the number of times exceeds a second threshold (the stator diagnostic process 200 identifies a fault condition by calculating the rate of change of the magnitude of the negative sequence component and determining whether the rate of change is greater than a threshold rate of change. The threshold rate of change is chosen to be a value that is indicative of a fault condition, as described above. In this regard, stator diagnostic process 200 and/or stator winding diagnostic block 128 may calculate or otherwise determine the rate of change of the magnitude of the negative sequence component (e.g., the derivative of the negative sequence component) over a given time interval (e.g., on a sample by sample basis). Any rate of change of the magnitude of the negative sequence component that exceeds the threshold rate of change is attributable to a fault condition (e.g., short-circuited and/or open-circuited stator winding turns); Paragraph [0043] Line 1-16). The purpose of doing so is to indicate the existence of a fault condition, to remove negative sequence component, to adjust to remain balanced and symmetrical to reduce r computational delays to identify and respond to an incipient fault condition quickly.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Hiti and Yan in view of Yeh, because Yeh teaches to determine a number of times the fault detection signal exceeds the first threshold indicates the existence of a fault condition, removes negative sequence component, adjusts to remain balanced and symmetrical, reduces computational delays to identify and respond to an incipient fault condition quickly (Paragraph [0003]).

Regarding claim 31, the combination of Hiti and Yan fails to teach a non-transitory computer readable medium, wherein determining the location of the fault includes, providing the D-axis and Q-axis current error signals to a function; and determining a phase shift induced in the function relative to the rotor position, the phase shift indicating the location of the fault.
Yeh teaches a systems and methods for diagnosing a fault condition in stator windings of an electric motor (Paragraph [0001] Line 4-5). Figure shows the electrical system and Figure 2 shows flow diagram of diagnostic process), wherein 
determining the location of the fault includes:
providing the D-axis and Q-axis current error (the control module 110 is implemented in the d-q synchronous reference frame, that is, the d-q axes of the reference frame rotate in lockstep with a reference characteristic of the rotor (e.g., the rotor position, the rotor flux angle) of the electric motor 106 such that rotation (or angular displacement) of the rotor characteristic produces a corresponding rotation (or angular displacement) of the d-q axes; Paragraph [0029] Line 1-8) to a function (The current regulator 118 generates the synchronous frame voltage commands (vd.sup.e*, vq.sup.e*) based on the synchronous frame current error commands (id.sub.--.sub.err.sup.e*, iq.sub.--.sub.err.sup.e*) which reflect the difference between the commanded current and the measured motor current expressed in the synchronous reference frame. In this regard, the current regulator 118 may be realized as a proportional-integral-derivative (PID) controller; Paragraph [0035] Line 24-31); and
determining a phase shift induced in the function relative to the rotor position (The resolver (or similar sensing device) senses the position of the rotor (.theta..sub.r) of the electric motor 106. The resolver-to-digital converter converts the signals from the resolver to digital signals (e.g., a digital rotor position signal) which are provided to the control module 110; Paragraph [0027] Line 4-8; the control module 110 is implemented in the d-q synchronous reference frame, that is, the d-q axes of the reference frame rotate in lockstep with a reference characteristic of the rotor (e.g., the rotor position, the rotor flux angle) of the electric motor 106 such that rotation (or angular displacement) of the rotor characteristic produces a corresponding rotation (or angular displacement) of the d-q axes; Paragraph [0029] Line 1-8), the phase shift indicating the location of the fault (the control module 110 is configured to identify a fault condition in the stator windings of the electric motor 106 based on the negative sequence component of the voltages being provided to the electric motor 106; Paragraph [0021] Line 20-23; A magnitude of the negative sequence component exceeding the threshold magnitude is attributable to changes in the impedance of one or more phases of the stator windings relative to one or more other phases of the stator windings (e.g., changes in the resistance and/or inductance of the stator windings) and indicates the existence of a fault condition (or a likelihood of a fault condition).; Paragraph [0042] Line 20-26; Phases of the impedance determine the existence of fault). The purpose of doing so is to indicate the existence of a fault condition, to remove negative sequence component, to adjust to remain balanced and symmetrical to reduce computational delays to identify and respond to an incipient fault condition quickly.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Hiti and Yan in view of Yeh, because Yeh teaches to determine a phase shift induced in the function relative to the rotor position indicates the existence of a fault condition, removes negative sequence component, adjusts to remain balanced and symmetrical, reduces computational delays to identify and respond to an incipient fault condition quickly (Paragraph [0003]).

Regarding claim 36, the combination of Hiti and Yan teaches a first threshold however fails to teach a fault detection circuit, further comprising: the second circuit is configured to: determine a number of times the fault detection signal exceeds the first threshold; and detecting the fault when the number of times exceeds a second threshold.
Yeh teaches a systems and methods for diagnosing a fault condition in stator windings of an electric motor (Paragraph [0001] Line 4-5). Figure shows the electrical system and Figure 2 shows flow diagram of diagnostic process), further comprising: 
the second circuit is configured to: determine a number of times the fault detection signal exceeds the first threshold; and detecting the fault when the number of times exceeds a second threshold (the stator diagnostic process 200 identifies a fault condition by calculating the rate of change of the magnitude of the negative sequence component and determining whether the rate of change is greater than a threshold rate of change. The threshold rate of change is chosen to be a value that is indicative of a fault condition, as described above. In this regard, stator diagnostic process 200 and/or stator winding diagnostic block 128 may calculate or otherwise determine the rate of change of the magnitude of the negative sequence component (e.g., the derivative of the negative sequence component) over a given time interval (e.g., on a sample by sample basis). Any rate of change of the magnitude of the negative sequence component that exceeds the threshold rate of change is attributable to a fault condition (e.g., short-circuited and/or open-circuited stator winding turns); Paragraph [0043] Line 1-16). The purpose of doing so is to indicate the existence of a fault condition, to remove negative sequence component, to adjust to remain balanced and symmetrical to reduce r computational delays to identify and respond to an incipient fault condition quickly.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Hiti and Yan in view of Yeh, because Yeh teaches to determine a number of times the fault detection signal exceeds the first threshold indicates the existence of a fault condition, removes negative sequence component, adjusts to remain balanced and symmetrical, reduces computational delays to identify and respond to an incipient fault condition quickly (Paragraph [0003]).

Allowable Subject Matter
Claims 19, 29 and 35 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571) 272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2858